   Case: 1:15-cv-00271 Document #: 79 Filed: 01/04/21 Page 1 of 9 PageID #:5834




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

KENNETH SMITH, K54173,                           )
                                                 )
         Petitioner,                             )
                                                 )
             v.                                  )
                                                 )           No. 15 C 271
DEANNA BROOKHART, Acting Warden,                 )
 Lawrence Correctional Center,                   )           The Honorable
                                                 )           Andrea R. Wood,
         Respondent.                             )           Judge Presiding.

             RESPONSE TO RENEWED MOTION FOR RELEASE

      Pursuant to this Court’s December 17, 2020 order, Doc. 78, respondent

responds to petitioner’s renewed motion for release on bond pending appeal, Docs.

76 &77. This Court should deny the renewed motion because it has already

determined that respondent has a substantial case on the merits, and petitioner’s

attempt to find meaning in the Seventh Circuit panel’s comments during oral

argument cannot alter that conclusion. Further, this Court has also already

determined that, given petitioner’s conviction of first degree murder, respondent

has a substantial interest in continuing custody, and the public interest leans in

favor of denying release. Doc. 74 at 3. If anything has changed since this Court’s

prior ruling, petitioner’s interest in release pending the resolution of the appeal has

decreased because resolution of the appeal is significantly closer.

                                    Background

      On March 10, 2020, this Court granted petitioner’s habeas petition

challenging his convictions of first degree murder and attempted armed robbery and
   Case: 1:15-cv-00271 Document #: 79 Filed: 01/04/21 Page 2 of 9 PageID #:5835




ordered respondent to initiate proceedings to retry petitioner or release him within

120 days. Docs. 52, 53 & 54.

      On April 9, 2020, respondent filed a notice of appeal and a motion to stay this

Court’s judgment pending resolution of the appeal. Docs. 55 & 56.

      Petitioner filed a motion for a certificate of appealability regarding this

Court’s denial of his claim that there was insufficient evidence to convict him, Doc.

61, which this Court granted, Doc. 63, and on April 17, 2020, petitioner filed a

notice of cross-appeal, Doc. 64.

      On April 27, 2020, petitioner filed a memorandum opposing respondent’s

motion to stay and in support of his motion for release on bond pending appeal.

Doc. 69; see also Doc. 68 (petitioner’s motion).

      On July 6, 2020, after full briefing by the parties, see also Doc. 72, this Court

granted respondent’s motion to stay the judgment pending appeal and denied

petitioner’s cross-motion for release. Doc. 74.

      Meanwhile, on June 18, 2020, respondent filed her opening brief in the

appeal. See Smith v. Brookhart, No. 20-1588 (7th Cir.), Doc. 14.

      On August 3, 2020, petitioner filed his response and cross-appeal main brief

in the appeal. See Smith v. Brookhart, No. 20-1588 (7th Cir.), Doc. 23.

      On September 2, 2020, respondent filed her cross-appeal response and main

appeal reply brief. See Smith v. Brookhart, No. 20-1588 (7th Cir.), Doc. 27.




                                           2
   Case: 1:15-cv-00271 Document #: 79 Filed: 01/04/21 Page 3 of 9 PageID #:5836




      On September 23, 2020, petitioner filed his reply brief in support of his cross-

appeal. See Smith v. Brookhart, No. 20-1588 (7th Cir.), Doc. 31.

      On November 12, 2020, the Seventh Circuit heard oral argument. See Smith

v. Brookhart, No. 20-1588 (7th Cir.), Doc. 31.

      On December 16, 2020, petitioner filed this renewed motion for release on

bond pending appeal. Docs. 76 &77.

                                      Argument

      A judgment granting habeas relief should be stayed if (1) the State shows a

likelihood of success or substantial case on the merits; (2) the State “will be

irreparably injured absent a stay”; (3) the stay will not “substantially injure the

other parties”; and (4) “the public interest” favors a stay. Hilton v. Braunskill, 481

U.S. 770, 776 (1987); see also Etherly v. Schwartz, 590 F.3d 531, 532 (7th Cir. 2009)

(per curiam) (holding district court erred in denying motion to stay judgment

granting habeas relief pending appeal); Doc. 74 at 2.

      This Court has already applied this test and determined that respondent has

a substantial case on the merits, particularly in light of the deferential standard of

review applicable to state court judgements on habeas review. See Doc. 74 at 3 (“In

short, considering the State’s arguments against habeas relief in light of the

deferential review that the Seventh Circuit will undertake, the Court cannot

conclude that the State does not have a substantial case on the merits.”). This is

consistent with Seventh Circuit precedent noting that section 2254(d)’s deferential


                                           3
   Case: 1:15-cv-00271 Document #: 79 Filed: 01/04/21 Page 4 of 9 PageID #:5837




standard of review is key in determining whether respondent has a substantial

case. See Etherly, 590 F.3d at 532 (“In light of the highly deferential standard and

after having an opportunity to review the arguments, contrary to the district court,

we are not persuaded that the state has failed to show a substantial likelihood of

success on the merits.”).

      Petitioner asks this Court to change course and reverse its prior

determination because during oral argument in the pending appeal, the Seventh

Circuit “panel expressed serious concern about the same issues that this Court

correctly identified as warranting a new trial.” Doc. 77 at 3. But petitioner fails to

cite a single precedent that suggests that this Court should find conclusive, or even

persuasive, the judges’ comments at oral argument. To the contrary, jurists often

ask questions for reasons other than expressing their true assessment of the case,

including simply testing the parties’ positions. See, e.g., Rex E. Lee, Oral Argument

in the Supreme Court, A.B.A.J., June 1986, at 60 (1986) (“It should not be inferred,

however, that comments in oral argument always reflect the justices’ views. In the

case of some members of the present Court, what you see and hear at oral argument

is what you get at the conference vote. In other cases, it is not.”). And it is no

wonder that appellate judges would question an appellant regarding her arguments

that the District Court judgment was incorrect.

      Further, this Court has also already determined that respondent “has a

substantial interest in continuing custody given that [petitioner] was convicted of


                                           4
   Case: 1:15-cv-00271 Document #: 79 Filed: 01/04/21 Page 5 of 9 PageID #:5838




first-degree murder.” Doc. 74 at 3 (citing Etherly, 590 F.3d at 532) (State had

strong interest in continuing custody due, in part, to petitioner’s conviction for first-

degree murder). That “interest is particularly strong here where the unserved

portion of Smith’s sentence is long; he is not projected to be placed on mandatory

supervised release until 2068.” Doc. 74 at 3; see also id. (“Moreover, the possibility

of having to serve the remainder of that sentence heightens the possibility that

Smith may attempt to flee if the State prevails on appeal or retrial.”).

      If anything has changed since this Court’s prior determination, petitioner’s

interest in release pending the resolution of the appeal has only decreased because

resolution of the appeal is significantly closer. The case has been fully briefed for

103 days, and oral argument was held 53 days ago. See supra pp. 2-3. The parties

have proceeded expeditiously to allow a quick resolution; respondent did not seek

any extension of time to file her cross-appeal response and main appeal reply brief

and sought only a single, 30-day extension for her main appeal opening brief.

      And while petitioner may be correct that “[s]ince this Court entered its Order,

the COVID-19 public health crisis in Illinois (and in the United States at large) has

been largely unabated,” Doc. 77 at 3, that does not demonstrate a material change

in his interest in release. In denying his original motion for release, this Court

determined that petitioner had “not shown that the Illinois Department of

Corrections does not have measures in place to protect its inmates from COVID-19.”

Doc. 74 at 3 (citing Money v. Pritzker, 453 F. Supp. 3d 1103, 1113 (N.D. Ill. 2020)


                                            5
   Case: 1:15-cv-00271 Document #: 79 Filed: 01/04/21 Page 6 of 9 PageID #:5839




(“IDOC has enacted measures consistent with CDC guidelines to protect those who

are housed and work in Illinois prisons . . . .”)). COVID-19 cases are present

throughout the Illinois prison population and the population as a whole, and

petitioner has not demonstrated that he faces any substantially increased risk at

Lawrence Correctional Center. See Illinois Department of Public Health, COVID-19

Statistics, available at https://tinyurl.com/ycfbnfg4 (last visited Jan. 4, 2021)

(showing 948,880 total COVID-19 cases in Illinois and 42,518 new cases in the last

week). Most of the cases at Lawrence are no longer active. See IDOC, COVID-19

Response, available at https://tinyurl.com/y5mctsxg (last visited Jan. 4, 2021)

(website providing up-to-date information on IDOC’s response to pandemic and

showing 829 incarcerated persons with cases at Lawrence, 468 of whom have

already recovered). And of the (now) 177 confirmed cases among Lawrence staff

since the pandemic began, 163 have recovered. Id.

      Moreover, petitioner proceeds from the mistaken premise that he will be

released from custody during the pendency of the appeal if this Court grants his

renewed motion. Although the federal habeas judgment would not be stayed, the

State will institute proceedings to retry petitioner, who would be subject to state

court pretrial rules, under which he may be ineligible for bail. See 725 ILCS 5/110-

4(a); 725 ILCS 5/110-6.1. In other words, he would be released from IDOC custody,

but remain subject to custody in the county jail. Even if he were eligible for bail, in

arguing against a surety, he has admitted that “[a]ll indications are that” he would


                                            6
   Case: 1:15-cv-00271 Document #: 79 Filed: 01/04/21 Page 7 of 9 PageID #:5840




be unable to meet the financial requirement sure to be set for a first degree murder

charge. Doc. 77 at 14; see also 725 ILCS 5/110- 5(a) (“In determining the amount of

monetary bail . . ., the court shall . . . take into account such matters as the nature

and circumstances of the offense charged, whether the evidence shows that as part

of the offense there was a use of violence or threatened use of violence”).

      Finally, this Court has already determined that “the public interest leans in

favor of denying release.” Doc. 74 at 3. The Court explained that petitioner “was

convicted of a serious crime in first degree murder”; “has a criminal history separate

from the convictions at issue here, as he was previously convicted of burglary”; and

his disciplinary record during incarceration “includes an infraction for possessing

dangerous contraband.” Id. All of that remains true.

      In sum, there has been no significant change since this Court determined

that respondent has a substantial case on the merits, that respondent has a

substantial interest in continuing custody, and that the public interest leans in

favor of denying release. If anything, the fact that the appeal is now that much

closer to a resolution argues against petitioner’s motion for release.




                                           7
   Case: 1:15-cv-00271 Document #: 79 Filed: 01/04/21 Page 8 of 9 PageID #:5841




                                  Conclusion

      This Court should deny the renewed motion for release.



January 4, 2021                             Respectfully submitted,

                                            KWAME RAOUL
                                            Attorney General of Illinois

                                     By:    /s/ Eldad Z. Malamuth
                                            ELDAD Z. MALAMUTH, Bar #6275421
                                            Assistant Attorney General
                                            100 West Randolph Street, 12th Floor
                                            Chicago, Illinois 60601-3218
                                            PHONE: (312) 814-2235
                                            EMAIL: emalamuth@atg.state.il.us




                                        8
   Case: 1:15-cv-00271 Document #: 79 Filed: 01/04/21 Page 9 of 9 PageID #:5842




                           CERTIFICATE OF SERVICE

      I certify that on January 4, 2021, I electronically filed respondent’s

Response to Renewed Motion for Release with the Clerk of the United States

District Court for the Northern District of Illinois, Eastern Division, using the

CM/ECF system, which will automatically serve notice on counsel for petitioner, a

registered CM/ECF user.


                                               /s/ Eldad Z. Malamuth
                                               ELDAD Z. MALAMUTH, Bar #6275421
                                               Assistant Attorney General
                                               100 West Randolph Street, 12th Floor
                                               Chicago, Illinois 60601-3218
                                               PHONE: (312) 814-2235
